           Case 5:18-cv-03476-EJD Document 85 Filed 04/15/19 Page 1 of 2



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
 2       Including Professional Corporations
     Anna S. McLean, Cal. Bar No. 142233
 3   Jacqueline M. Simonovich, Cal. Bar No. 319259
     Four Embarcadero Center, 17th Floor
 4   San Francisco, California 94111-4109
     Tel.: 415.434.9100 Fax: 415.434.3947
 5   Email: amclean@sheppardmullin.com
             jsimonovich@sheppardmullin.com
 6
     ARMSTRONG TEASDALE LLP
 7   Richard L. Scheff (admitted pro hac vice)
     Jonathan P. Boughrum (admitted pro hac vice)
 8   Michael C. Witsch (admitted pro hac vice)
     2005 Market Street
 9   29th Floor, One Commerce Square
     Tel.: (267) 780-2000 Fax: (215) 405-9070
10   Email: rlscheff@armstrongteasdale.com
             jboughrum@armtrongteasdale.com
11           mwitsch@armstrongteasdale.com

12 Attorneys for Defendant Matt Martorello
13
14                             UNITED STATES DISTRICT COURT

15          FOR THE NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

16
17    CHRISTINE CUMMING, et al., on behalf           CASE NO. 5:18-cv-3476-EJD
      of themselves and all others similarly
18    situated,

19                         Plaintiffs,               NOTICE OF CHANGE OF ADDRESS

20    v.

21    BIG PICTURE LOANS, LLC, et al.,

22                         Defendants.

23
24
25
26
27
28


     SMRH:490090920.1                                             NOTICE OF CHANGE OF ADDRESS
         Case 5:18-cv-03476-EJD Document 85 Filed 04/15/19 Page 2 of 2



1            PLEASE TAKE NOTICE THAT, effective April 15, 2019, the contact information for

2 Richard L. Scheff and Jonathan P. Boughrum, counsel admitted pro hac vice for Defendant Matt
     Martorello, has changed. Future correspondence should be addressed as follows:
3
4
     Richard L. Scheff                               Jonathan P. Boughrum
5    Armstrong Teasdale, LLP                         Armstrong Teasdale, LLP
     2005 Market Street                              2005 Market Street
6    29th Floor                                      29th Floor
     One Commerce Square                             One Commerce Square
7    Philadelphia, PA 19103                          Philadelphia, PA 19103
     rlscheff@armstrongteasdale.com                  jboughrum@armstrongteasdale.com
8    Office: (267) 780-2000                          Office: (267) 780-2000
     Direct Dial: (267) 780-2010                     Direct Dial: (267) 780-2012
9    Fax: (215) 405-9070                             Fax: (215) 405-9070

10
                                         Respectfully submitted,
11
                                         /s/ Anna S. McLean
12                                       Anna S. McLean, Cal. Bar No. 142233
                                         Jacqueline M. Simonovich, Cal. Bar No. 319259
13                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                         Four Embarcadero Center, 17th Floor
14                                       San Francisco, CA 94111-4109
                                         Telephone: (415) 434-9100
15                                       Facsimile: (415) 434-3947
                                         Email: amclean@sheppardmullin.com
16                                              jsimonovich@sheppardmullin.com
17
                                         Richard L. Scheff (admitted pro hac vice)
18                                       Jonathan P. Boughrum (admitted pro hac vice)
                                         Michael C. Witsch (admitted pro hac vice)
19                                       ARMSTRONG TEASDALE, LLP
                                         2005 Market Street, 29th Floor
20                                       One Commerce Square
                                         Philadelphia, PA 19103
21                                       Telephone: (267) 780-2000
                                         Facsimile: (215) 405-9070
22                                       Email: rlscheff@armstrongteasdale.com
                                                jboughrum@armstrongteasdale.com
23
                                                Attorneys for Defendant Matt Martorello
24
25
26
27
28

                                                   -2-
     SMRH:490090920.1                                               NOTICE OF CHANGE OF ADDRESS
